Oldham, C.
This is a proceeding in error in this court which seeks to review the judgment of the district court of Thurston county, Nebraska, in dismissing a petition in error filed in the district court of that county by the Union Stock Yards National Bank for the purpose of reviewing the proceedings of the board of county commissioners of Thurston county in correcting an alleged error in the assessment of 550 head of cattle as the property of the plaintiff in error. The allegations of the petition in error filed in the district court of Thurston county were: (1) that the judgment of the board of county commissioners was contrary to the evidence; (2) that it was not supported *409by sufficient evidence; (3) that the order and judgment of the board is contrary to law.
A pretended bill of exceptions, containing the evidence offered before the board of county commissioners at the hearing, was filed with the petition in error in the district court; but this bill of exceptions does not purport to contain “all the evidence offered or given on the hearing of such proceeding,” nor does it appear to be signed, settled, and allowed by the presiding officer of the board of county commissioners as provided for by section 311 of the Code of Civil Procedure, but is simply certified to by the county clerk of Thurston county as “the original bill of exceptions in the cause in which the board of county commissioners of Thurston county is plaintiff and the Union Stock Yards National Bank of South Omaha is defendant.” It folloAvs from an unbroken line of decisions of this court that this bill of exceptions could not and should not have been considered by the learned trial judge in determining whether or not the evidence introduced at the hearing before the county commissioners Avas sufficient to support its judgment and finding; and as the county board is given the authority by section 1, article 2, chapter 77, Compiled Statutes, to correct errors and omissions in the assessment rolls of the county in which they act “within six months from the time the taxes would, .if regularly assessed, have become delinquent,” and as the record in this case sIioavs that the order complained of Avas made within the time prescribed, this judgment of the county board appears to have been duly authorized, and we therefore recommend that the judgment of the district court be affirmed.
Barnes and Pound, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.
The following opinion on rehearing was filed on December 17,1902:
Commissioner’s opinion, Department No. 2.
1. Personal I%operty: Ownership: Legal Title. The owner of personal property within the meaning- of the tax laws, is the person who has the legal title thereto.
2. Evidence. Evidence examined, and held not sufficient to support the judgment of the district court.